Citation Nr: 1606301	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-40 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for basal cell carcinoma.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

5.  Entitlement to an initial compensable rating for hemorrhoids.

6.  Entitlement to an initial compensable rating for lumbar spine degenerative disk disease.

7.  Entitlement to an initial compensable rating for residuals of an inguinal hernia.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 22, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran asserted a claim of entitlement to a TDIU which was denied in a November 2009 rating decision.  In a May 2015 rating decision, the Veteran was granted service connection for lung cancer status post-surgical resection and assigned a 100 percent schedular rating effective January 22, 2014.  As such, the Board has recharacterized the issue on appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary.  First, with regard to the Veteran's claims for higher initial ratings for his psychiatric disability, hemorrhoids, lumbar spine degenerative disk disease and inguinal hernia residuals, the Veteran reported that his these conditions have worsened since his May 2008 and September 2009 VA examinations concerning these issues.  Additionally, the Veteran reported that his hearing loss has worsened, and the Board notes that his claim of service connection for this disorder was denied because he did not have a current hearing loss disability for VA purposes.  See June 2008 Rating Decision; 38 C.F.R. § 3.385 (2015).  Thus, remand is in order to provide the Veteran with examinations addressing these claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

With regard to the Veteran's claims of service connection for basal cell carcinoma and tinnitus, addendum VA opinions should be sought addressing the etiology of these conditions.  The Veteran was provided VA examinations concerning his basal cell carcinoma and tinnitus in May 2008.  The examination report concerning the Veteran's basal cell carcinoma contains no medical opinion regarding the etiology of this condition.  The examination report concerning the Veteran's tinnitus contained a negative nexus opinion, but failed to address his reports that his tinnitus began during service.  See May 2008 VA Examination Reports.  Thus, the Board finds that new opinions should be sought.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the issue of entitlement to a TDIU should be remanded as inextricably intertwined with the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran what additional records he would like to have considered in connection with his appeal.  Any identified records for which an authorization has been provided should be sought.

2.  Schedule the Veteran for one or more VA examinations to determine the current nature and severity of his psychiatric, lumbar spine, hemorrhoid and inguinal hernia disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder should be reviewed by the examiner. 

After examining the Veteran and undertaking any indicated tests, the examiner is asked to opine as to whether it is at least as likely as not that any current bilateral hearing loss and/or tinnitus is related to or had its onset in service.

In offering this opinion, the examiner should acknowledge and discuss the Veteran's lay statements concerning his in-service noise exposure and the onset of his symptoms.  See October 2007 Agent Orange Examination Report; see also November 2007 VA Audiology Consult Report; March 2008 Written Statement.  The examiner should also address: the Veteran's October 1962 entrance examination whisper test results; his February 1970 audiological test results at his separation examination; his post-service work history and noise exposure (if any); the lapse in time (if any) between his departure from service and his complaints, symptoms or diagnosis of hearing impairment; and the effect of the aging process on his hearing loss.  

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be explained.

4.  Obtain a medical opinion as to whether it is at least as likely as not that the Veteran's basal cell carcinoma had its onset in service or was caused by an injury or disease that occurred in service.  In answering this question, the opinion provider should specifically consider and address the Veteran's report that he suffered a severe sun burn while in service.  See October 2007 Agent Orange Examination Report; see also March 2008 Written Statement of Veteran.  A VA examination need not be provided unless one is found to be necessary by the opinion provider.

All opinions expressed should be accompanied by supporting rationale.  If an opinion cannot be provided without resorting to mere speculation, that should be explained.

5.  After completing the above development, including any additional development that becomes necessary, readjudicate the issues on appeal, including the Veteran's claim of entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




